            Case 2:18-cv-04338-GAM Document 65 Filed 05/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                    :
 UMANO MEDICAL, INC.,                               :                CIVIL ACTION
     Plaintiff/Counterclaim                         :                No. 18-4338
     Defendant/Third-Party Plaintiff,               :
                                                    :
                        v.                          :
                                                    :
 DISORB SYSTEMS, INC.,                              :
      Defendant/Counterclaim Plaintiff,             :
                                                    :
                        v.                          :
                                                    :
 SPAN-AMERICA MEDICAL SYSTEMS,                      :
 INC.,                                              :
       Third-Party Defendant.



                                            ORDER

       This 15th day of May, 2020, upon review of Umano’s Amended Third-Party Complaint

(ECF 41), Span’s Motion to Dismiss (ECF 50), Umano’s Response in Opposition (ECF 56),

Span’s Reply (ECF 58), and the parties’ supplemental briefsa (ECFs 62 and 63) pursuant to this

Court’s March 5, 2020, Order (ECF 61), it is hereby ORDERED that Span’s Motion to Dismiss

is GRANTED in part and DENIED in part as follows:

       1.       As to Count I of Umano’s Complaint, alleging breach of contract, Span’s Motion
                is DENIED.

       2.       As to Count II of Umano’s Complaint, alleging tortious interference with
                contractual relations, Span’s Motion is GRANTED and Count II is hereby
                dismissed WITH PREJUDICE.


                                                           s/ Gerald Austin McHugh
                                                           United States District Judge
